 1

 2                                                           CLERK U.S. CISTR:CT COURT

 3
                                                                    p~(; - 7 2019
 4
                                                            CENTRAL DIS7ygICjT OF~C   ORt31A
 5                                                          BY          r'h1/v~/~.r    ?~~Y

 6

 7                                                                                    ~~

 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
    RICHARD GREEN, an individual; AIF Case No. 2:18-cv-10797-SVW-SK
1 1 PATENTS LLC, a California limited liability rP      D ORDER
12
    company;   and MEDICAL    VISIONS,  INC.,   GRANTING ~OINT
    California Corporation,                     STIPULATION OF DISMISSAL
13
                                                WITH PREJUDICE PURSUANT
                            Plaintiffs,         To FED.x. clv.r. 4i(a)(i)(A)(~~)
14
            vs.                                        (Filed concurrently with Stipulation)
15   AILNH,LLC,
16                                  Defendant.
17   AILNH,LLC,
                                    Counter-Claimant
18
            vs.
19
   RICHARD GREEN, an individual; AIF
20 PATENTS LLC, a California limited liability
   company; and MEDICAL VISIONS, INC.,
21
   California Corporation,
22                         Counter-
23

24

25

26

27

28


     523117.00605/121584846v.1                                                 Case No2:18-cv-10797-SVW-SK
          APR(lP(1QFil1(lRiIFR(;RANTTN(;.T(IiNTQTiPiTI,ATi(1N(1FTIT.CM7CCAi WTTAPRF.iliili('F
 1
              The Court, having considered the Joint Stipulation to Dismiss with Prejudice
 2
     Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii)(the "Stipulation of Dismissal") and for
 3
      good cause shown, hereby ORDERS AS FOLLOWS:
 4

 5
              1.     The Stipulation of Dismissal is granted and the Complaint and Counter-
 6
      Claim asserted by and against Plaintiffs and Counter-Defendants Richard Green
 7
     ("Green"), Air Patents LLC ("AP"), and Medical Visions, Inc.("MV" and, together
 8
      with Green and AP, the "Green Parties") and Defendant and Counter-Claimant
 9
      AILNH, LLC (together with the Green Parties, the "Parties") in the above-entitled
10
      action are hereby dismissed with prejudice.
11
12
             2.      The Parties shall each bear their own attorneys' fees, costs, and expenses
13
     in connection this action.
14

15
     IT IS SO ORDERED.
16
                                 ~''~"
17
     Dated•                         ,2019
18
                                                 THE HONORABLE STEPHEN V. WILSON
19
                                                 United States District Court Judge
20

21

22

23

24

25

26

27

28


     523117.00605/121584846v.1                       2                        Case No2:18-cv-10797-SVW-SK
          IPR(1P(1QFill (1RilFR (_R ANTiNr .i(IINT CTiPiiI,ATT(1N (1F iITQMTCQAT WTTN PRFTfTT1T('F
